85 F.3d 640
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Oran L. JONES, Plaintiff-Appellant,v.Frank KEATING, State of Oklahoma, Oklahoma Pardon and ParoleBoard, Defendants-Appellees.
No. 95-6289.(D.C.No. CIV-95-810-M).
United States Court of Appeals, Tenth Circuit.
May 8, 1996.

Before ANDERSON, BARRETT and LOGAN, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner Oran L. Jones, an Oklahoma state prisoner currently incarcerated at the Colorado Correctional Center, brought this 42 U.S.C. § 1983 action seeking monetary relief, alleging that Oklahoma Governor Frank Keating, the Oklahoma Pardon and Parole Board, and the State of Oklahoma violated his constitutional rights.   Petitioner asserts that Governor Keating's denial of parole from his life sentence violated petitioner's equal protection rights, his due process rights, and an asserted liberty interest in parole.   He also attacks Governor Keating's jurisdiction to refuse the 1994 parole recommendation by the Pardon and Parole Board because former Governor Walters was still in office when the Board made the recommendation for parole.   Finally, petitioner asserts that the Board should be given sole authority to grant or deny parole.


3
The district court referred the case to the magistrate judge for initial proceedings under 28 U.S.C. § 636(b)(1)(B).   The magistrate judge recommended that the complaint be dismissed.   The district court adopted that recommendation and dismissed the complaint.


4
We have reviewed the record and petitioner's brief on appeal.   We are satisfied that the magistrate judge properly analyzed the facts and the law and we AFFIRM for substantially the reasons stated in the magistrate judge's report and recommendation of June 22, 1995, adopted by the district court.   The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3